Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


1.	Applicant’s election of claims 1-3 and 17 -20 pertains to group I for continuing prosecution without traverse in the communication with the Office on 09/14/2021 is acknowledged.
	Applicant election of claim 17-20 pertains to Species II with traverse in the communication with the Office on 09/14/2021 is also acknowledged.
	The traversal is on the ground that Species II and I have some common features 
	The Examiner respectfully disagrees because Species I does not have the limitation of a first circuit and an ESD protection circuits required by Species II.
	As discussed in the previous Office Action, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a)
           The restriction requirement is still deemed proper and therefore made FINAL

Nevertheless, upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141


Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 (post-AIA ) that forms the basis for the rejections under this section made in this office action.
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

                                           Claim Rejections - 35 USC § 103

3. 	The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim Rejections - 35 USC § 102 & 35 USC § 103

4. 	Claim 17-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Cannon et al
(US 2007/0194403) there after Cannon 430 or as an alternative rejected under 35 U.S.C. 103 as being obvious over Cannon et al (US 2007/0194403) there after Cannon 403
With regard to claim 17 Cannon 403, the abstract, Fig 6B discloses a device, comprising:
a semiconductor substrate;(Fig 6B, substrate 88)
a first circuit at least partially formed in the semiconductor substrate; ( Shown in Fig 6B, first circuit with transistor 88, para [0043]and
an electrostatic discharge (ESD) protection circuit electrically coupled to the first circuit,
 the ESD protection circuit configured to protect the first circuit against electrical discharges, (para [0003])
 the ESD protection circuit including at least one isolation trench extending into the semiconductor substrate and having an enclosed space that contains a gas ( fig 6, STI trench 82, trench extension 85, para [0038])

                                           Claim Rejections - 35 USC § 103

5. 	The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s17 is rejected under 35 U.S.C. 103 as being unpatentable over-Davis et al. (U.S. 20120091504) thereafter Davis 504 in view of Lim et al. (U.S. patent 6,406,975).
Thereafter Lim 675 or Choi et al. (US 2010/0230741) thereafter Choi 741.
With regard to claim17, Davis 504 discloses all the invention of 
a device, comprising:
a semiconductor substrate;(Fig 6, substrate 121)
a first circuit at least partially formed in the semiconductor substrate; ( Shown in 1, first circuit can be the power amplifier) and
an electrostatic discharge (ESD) protection circuit electrically coupled to the first circuit,
 the ESD protection circuit configured to protect the first circuit against electrical discharges, (ESD circuit shown in Fig 5,fig 6,para [0018]
 the ESD protection circuit including at least one isolation trench extending into the semiconductor substrate ( fig 6,, trench isolation 129,131, para [0024}
Not specific in Davis 504 is the limitation wherein the trench isolation having an enclosed space that contains a gas
Lim 675 or Choi 741, however discloses a semiconductor device wherein the trench isolation having an enclosed space that contains a gas
It would have been obvious to one of ordinary skill in the art the time the invention was made to incorporate this feature, taught by Lim 675 or Choi 741 into the Davis 504 device and come up with the invention of claim 17.
The rationale is as the following:
A person skilled in the art at the invention was made would have been motivated to improve the isolation performance of   the Davis 504 device as taught by Lim 675 or Choi 741

	With regard to claim 18, this claim is obvious over the combined Davis 504 + Lim 675 or Davis 504 + Choi 741 devices for the following rationale:
The selection of *parameters such as energy, concentration, temperature, time, molar fraction, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, depth, thickness, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art ... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality.... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).
With regard to claim 19, Davis 504 discloses a device wherein the ESD protection circuit 
7.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs
8..	A shortened statutory period for response to this action is set to expire 3 (three )months and 0 (zero) day from the day of this letter. Failure to respond within the period for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).

9.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.

                                                     CONCLUSION

10.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9:30am-6:30pm.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached at  571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

                       /THINH T NGUYEN/                       Primary Examiner, Art Unit 2897